DETAILED ACTION
	Receipt of Applicant’s Amendment, filed December 29, 2020 is acknowledged.  
Claims 1-17 were cancelled.
Claims 18-21 were newly added.
Claims 18-21 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 recites:
ranking the search result data sets for responsiveness to the search query based, at least in part, upon weighting similarity between the plurality of search terms and emphasized words more heavily than similarity between search terms and non-emphasized words to obtain a ranked list of search results based on degree of responsiveness to the search query.  

No support has been identified for this claim limitation.  There does not appear to be any disclosure of determining similarity between the plurality of search terms and the emphasized words, determining a similarity between search terms and non-emphasized terms, applying a weight to either of these similarities, the applied weight being heavier for the emphasized search words, obtaining a ranked list of search results based on a degree of responsiveness to the search query using said weighting.
The only pertinent part of the specification identified by the examiner is Paragraph [0014] which recites “Likewise, the results of search operations do not place any greater weight or ranking priority on result items which contain emphasized text relevant to the search query”.  This is a recitation of a problem, but does not offer or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9974127.
Instant claim set 

18: A computer implemented method (CIM) comprising: 
receiving a plurality of search result data sets, each of which have been returned from a search engine as being responsive to a search query based on a plurality of search terms, with: 
(i) each given search result data set including information indicative of a piece of natural language text corresponding to the given search result data set, 



(iii) at least one of the pieces of natural language including at least one emphasized words; and 

ranking the search result data sets for responsiveness to the search query based, at least in part, upon weighting similarity between the plurality of search terms and emphasized words more heavily than similarity between search terms and non-emphasized words to obtain a ranked list of search results based on degree of responsiveness to the search query.  

19: The CIM of claim 18 further comprising: presenting the ranked list, in human understandable form and format, to a user.  

20 and 21: The CIM of claim 18 wherein at least some of the emphasized words are determined to be emphasized based upon the words being formatted in an italic font.


1: …

prior to delivery to a user, intercepting natural language results from a search performed using a natural language query;

detecting, by one or more processors, a natural language in which the results are expressed
…
a cultural rule indicating how emphasis of words and sub-phrases is made using a shift from a default text typestyle to an 
…finding, by the one or more processors, using the cultural rule, one or more emphasized words in the results

assigning, the one or more processors, confidence scores to each result according to occurrences of found emphasized words relevant to the query; 
re-ranking, by the one or more processors, the results according to an initial relevance and according to the confidence scores; and 


1:  producing, by the one or more processors, to the user, the re-ranked results. 


1: wherein the emphasized text typestyle is selected from the group consisting of bolding, underlining, strikethrough, color and italicization


Although the claims at issue are not identical, they are not patentably distinct from each other.  With regard to the receiving step, it is noted that one of ordinary skill in the art would recognize the interception search results as a form of receiving said search results.  With regard to the search results including natural language text including emphasized and non-emphasized words, one of ordinary skill in the art would recognize that the identification of when a shift occurs requires the search results to contain both the default text and the emphasized text.  With regard to the ranking based 

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


•  Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Statutory Category:
Claims 18-21 are directed to a process.

Step 2A Prong 1 Judicial exception: 

18. A … method (CIM) comprising: 
…
ranking the search result data sets for responsiveness to the search query based, at least in part, upon weighting similarity between the plurality of search terms and emphasized words more heavily than similarity between search terms and non-emphasized words to obtain a ranked list of search results based on degree of responsiveness to the search query.

20 and 21. The CIM of claim 18 wherein at least some of the emphasized words are determined to be emphasized based upon the words being formatted in an italic font.

A human being may observe search results to determine a ranking to apply to those results.  A human being may base that ranking on an evaluation determined upon weighting similarity between the search terms and emphasized and non-emphasized words, wherein the human applies more weight to emphasized terms.  A human being may evaluate text to determine which terms are emphasized and specifically if the terms are emphasized using an italic font.

Step 2A Prong 2 Integration into a practical application:
The following claim limitations have been identified as additional elements not part of the abstract idea itself:
18. A computer implemented method (CIM) comprising: 
receiving a plurality of search result data sets, each of which have been returned from a search engine as being responsive to a search query based on a plurality of search terms, with: (i) each given search result data set including information indicative of a piece of natural language text corresponding to the given search result data set, (ii) each given piece of natural language includes non-emphasized words, and (iii) at least one of the pieces of natural language including at least one emphasized words; and 
…

19. The CIM of claim 18 further comprising: presenting the ranked list, in human understandable form and format, to a user.


The recitation that the method is computer implemented appear to be the recitation of a general purpose machine which is merely implementing the abstract idea within a computer environment.  General purposes machine MPEP 2106.05(b)(I).
The recitation of the receiving of the search results appears to recite how the data is gathered, and has been identified as an Extra-solution activity: mere data gathering.  The details describing the search results appear to amount to mere descriptions of the type of data to be manipulated, and has been identified as Extra-solution activity: Selecting a particular data source or type of data to be manipulated.  See MPEP 2106.05(g).  
The recitation of the presenting of the ranked list appears to recite how the results are to be displayed and has been identified as an Extrasolution activity: Insignificant application.  See MPEP 2106.05(g).
When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.

Step 2B Significantly more:
The recitation that the method is computer implemented appear to be the recitation of a general purpose machine which is merely implementing the abstract idea within a computer environment.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does 
The recitation of the receiving of the search results appears to recite how the data is gathered, and has been identified as an Extra-solution activity: mere data gathering.  The instant claims are similar to the examples of activities the courts have found to be insignificant extra-solution activities recited in the MPEP 2106.05(g).  Specifically Mere Data Gathering Bullets iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and Bullet v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
The details describing the search results appear to amount to mere descriptions of the type of data to be manipulated, and has been identified as Extra-solution activity: Selecting a particular data source or type of data to be manipulated.  The instant claims are similar to the examples of activities the courts have found to be insignificant extra-solution activities recited in the MPEP 2106.05(g).  Specifically selecting a particular data source or type of data to be manipulated Bullets i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937 and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.

Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamkin [20040220926].

 A computer implemented method (CIM) comprising: 
receiving a plurality of search result data sets (Lamkin, ¶221 “the results engine decides which pages are most likely to be useful to the user”), each of which have been returned from a search engine as being responsive to a search query based on a plurality of search terms (Lamkin, ¶221 “When a user types in a keyword or pharse”), with: 
(i) each given search result data set including information indicative of a piece of natural language text  (Lamkin, ¶149 “speech to text translations of the spoken word”; ¶372 “entities (… text...” ¶373 “subtitles can be text entities”) corresponding to the given search result data set (Lamkin, ¶ 225 “Is the keyword…”; ¶226 “How many times does the keyword occur in the text”), 
(ii) each given piece of natural language includes non-emphasized words as the words that are not in bold, italic, or header tags (Lamkin, ¶216 “Words in bold, italics or headers tags will be given more weight”), and 
(iii) at least one of the pieces of natural language including at least one emphasized words as the words that are in bold, italics, or header tags (Lamkin, ¶216 “Words in bold, italics or headers tags will be given more weight”); and 
ranking the search result data sets (Lamkin, ¶202 “the presentation and ranking of results”) for responsiveness to the search query  (Lamkin, ¶222 “giving more or less weigh tot the following various criteria:… “ ¶226 “Keyword (search term) density: How many times does the keyword occur in the text”) based, at least in part, upon weighting similarity between the plurality of search terms as the keyword (¶225 “Is the keyword being emphasized in some way, such as being made bold or italics”) and emphasized words more heavily as the emphasized text (Lamkin, ¶222 “search engine giving more or less weight to the following various criteria… ” ¶225 “Page text: is the keyword being emphasized in some way, such as being made bold or italic”; ¶216 “Words in bold, italic or headers tags will be given more weight”) than similarity between search terms as the keyword (¶225 “Is the keyword being emphasized in some way, such as being made bold or italics”) and non-emphasized words as the text not emphasized (Lamkin, ¶222 “search engine giving more or less weight to the following various criteria… ” ¶225 “Page text: is the keyword being emphasized in some way, such as being made bold or italic”; ¶216 “Words in bold, italic or headers tags will be given more weight”) to obtain a ranked list of search results (Lamkin, ¶202 “the presentation and ranking of results”) based on degree of responsiveness to the search query (Lamkin, ¶222 “giving more or less weigh tot the following various criteria:… “ ¶226 “Keyword (search term) density: How many times does the keyword occur in the text”).  

With regard to claims 19, Lamkin further teaches  presenting the ranked list, in human understandable form and format, to a user (Lamkin, ¶202 “the presentation and ranking of results”; ¶247 “the Publishing manager is a service that accepts search results and returns the search results back as the response.  In this system the agents contact the publishing manager which searches its entities and collections and returns the results in a given format (i.e. xml, text, hyperlinks to the given entities found, etc.)” .  

With regard to claims 20 and 21, Lamkin further teaches wherein at least some of the emphasized words are determined to be emphasized based upon the words being formatted in an italic font (Lamkin, ¶216 “Words in bold, italic or headers tags will be given more weight”).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158